UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-4474 Name of Registrant: Vanguard California Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2011  May 31, 2012 Item 1: Reports to Shareholders Semiannual Report | May 31, 2012 Vanguard California Tax-Exempt Funds Vanguard California Tax-Exempt Money Market Fund Vanguard California Intermediate-Term Tax-Exempt Fund Vanguard California Long-Term Tax-Exempt Fund > For the six months ended May 31, 2012, Vanguard California Tax-Exempt Money Market Fund returned 0.02%, reflecting the Federal Reserve’s policy of low interest rates. > Investor Shares of Vanguard California Intermediate-Term Tax-Exempt Fund returned 5.79%, while the Admiral Shares returned 5.83%, well ahead of the return of the fund’s benchmark and the average return of its peers. > For the Vanguard California Long-Term Tax-Exempt Fund, Investor Shares returned 7.25% and Admiral Shares returned 7.29%. These results were better than the return of the fund’s benchmark but lagged the average return of its peer group. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 9 California Tax-Exempt Money Market Fund. 12 California Intermediate-Term Tax-Exempt Fund. 31 California Long-Term Tax-Exempt Fund. 69 About Your Fund’s Expenses. 95 Trustees Approve Advisory Agreement. 97 Glossary. 98 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Six Months Ended May 31, 2012 Taxable- SEC Equivalent Income Capital Total Yields Yields Returns Returns Returns Vanguard California Tax-Exempt Money Market Fund 0.05% 0.09% 0.02% 0.00% 0.02% California Tax-Exempt Money Market Funds Average 0.00 California Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. Vanguard California Intermediate-Term Tax-Exempt Fund Investor Shares 1.79% 3.07% 1.76% 4.03% 5.79% Admiral™ Shares 1.87 3.21 1.80 4.03 5.83 Barclays Municipal California Intermediate Bond Index 5.13 California Intermediate Municipal Debt Funds Average 4.79 California Intermediate Municipal Debt Funds Average: Derived from data provided by Lipper Inc. Vanguard California Long-Term Tax-Exempt Fund Investor Shares 2.55% 4.37% 2.09% 5.16% 7.25% Admiral Shares 2.63 4.51 2.13 5.16 7.29 Barclays CA Municipal Bond Index 6.48 California Municipal Debt Funds Average 8.38 California Municipal Debt Funds Average: Derived from data provided by Lipper Inc. 7-day SEC yield for the California Tax-Exempt Money Market Fund; 30-day SEC yield for the California Intermediate-Term Tax-Exempt Fund and California Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 35% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 1 Chairman’s Letter Dear Shareholder, The California municipal bond market turned in a strong performance for the six months ended May 31, 2012, outpacing the broad U.S. taxable bond market by around 3 percentage points even as the fiscal situation of the state and local governments remained challenging. For the half-year, Vanguard California Intermediate-Term Tax-Exempt Fund returned 5.79% for Investor Shares and 5.83% for Admiral Shares. Over the same period, Vanguard California Long-Term Tax-Exempt Fund returned 7.25% for Investor Shares and 7.29% for Admiral Shares. Both funds’ holdings in longer bonds, where investor demand was especially strong, helped them outpace their benchmarks, which returned 5.13% and 6.48%, respectively. While the intermediate fund outpaced the 4.79% average return of its peer group as well, the long-term fund’s focus on higher-quality bonds led it to underperform its peer group’s average return of 8.38%. Because of the Federal Reserve’s efforts to keep short-term interest rates anchored near zero, returns were far more modest for shorter-term securities, especially money market instruments. Vanguard California Tax-Exempt Money Market Fund returned 0.02%, compared with the 0.00% average return of its state peer group for the half-year. 2 Lower-quality and longer-maturity bonds performed best, as many investors were willing to take on greater credit and interest rate risk for more potential yield. As a result of the solid demand for munis, capital appreciation accounted for more than two-thirds of the Intermediate- and Long-Term Funds’ total returns. As bond prices rose, the 30-day SEC yield for the Intermediate-Term Fund’s Investor Shares fell to 1.79% by May 31, from 2.63% six months earlier. The figures were 2.55% versus 3.42% for the Long-Term Fund’s Investor Shares. (Bond yields and prices move in opposite directions.) The Money Market Fund’s 7-day SEC yield of 0.05% on May 31 was a bit higher than the 0.01% yield of a half-year earlier. Please note that in March we replaced the benchmark indexes for the California Intermediate-Term Tax-Exempt Fund and the California Long-Term Tax-Exempt Fund. The new indexes are better gauges for the funds because, unlike the prior benchmarks, they are limited to tax-exempt bonds from California issuers. There are no changes to the funds’ objectives, investment strategies, or policies. All three funds are permitted to invest in securities whose income is subject to the alternative minimum tax (AMT). As of May 31, neither the Intermediate-Term nor the Long-Term Fund owned securities that would generate income distributions subject to the AMT, but the Money Market Fund did. Market Barometer Total Returns Periods Ended May 31, 2012 Six One Five Years Months Year (Annualized) Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 3.46% 7.12% 6.72% Barclays Municipal Bond Index (Broad tax-exempt market) 5.75 10.40 5.87 Citigroup Three-Month U.S. Treasury Bill Index 0.02 0.04 0.95 Stocks Russell 1000 Index (Large-caps) 6.23% -1.23% -0.75% Russell 2000 Index (Small-caps) 4.06 -8.88 -0.73 Dow Jones U.S. Total Stock Market Index 6.06 -1.88 -0.45 MSCI All Country World Index ex USA (International) -4.04 -20.49 -5.55 CPI Consumer Price Index 1.58% 1.70% 2.02% 3 Bonds benefited from investors seeking safety and yields California municipal bonds’ return of more than 6% was well ahead of the broad U.S. taxable bond market’s return of about 3.5% for the half-year. The yields of U.S. Treasury bonds, which flirted with higher levels early in the period, reached record lows by the end of the six months as some investors fled to the perceived safety of government-issued securities, helping them post a solid return of just under 3%. At the same time, corporate bonds, which found favor with investors seeking higher yields, returned well over 6%. U.S. stocks significantly outpaced their international counterparts The six months ended May 31 were marked by volatility in a pattern that has become all too familiar. At the start of the period, global stock markets rose as the U.S. economy seemed to be strengthening and Europe experienced a temporary lull in its debt crisis. Stocks later reversed course amid news of dwindling economic growth at home and trouble abroad as Europe’s debt drama once again intensified, causing renewed concern among investors. Despite erasing some earlier gains, U.S. stocks returned more than 6% for the six months. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average California Tax-Exempt Money Market Fund 0.17% — 0.29% California Intermediate-Term Tax-Exempt Fund 0.20 0.12% 0.82 California Long-Term Tax-Exempt Fund 0.20 0.12 0.98 The fund expense ratios shown are from the prospectus dated March 28, 2012, and represent estimated costs for the current fiscal year. For the six months ended May 31, 2012, the funds’ annualized expense ratios were: for the California Tax-Exempt Money Market Fund, 0.15%; for the California Intermediate-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; and for the California Long-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares. The six-month expense ratio for California Tax-Exempt Money Market Fund reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the fund’s annualized six-month expense ratio was 0.16%. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2011. Peer groups: For the California Tax-Exempt Money Market Fund, California Tax-Exempt Money Market Funds; for the California Intermediate-Term Tax-Exempt Fund, California Intermediate Municipal Debt Funds; for the California Long-Term Tax-Exempt Fund, California Municipal Debt Funds. 4 International stocks didn’t fare as well, returning about –4% for the half-year. European companies were the worst performers. Concerns focused on Greece and Spain, but healthier markets throughout Europe felt the effects of resurgent investor worries about indebtedness. Emerging markets and the developed markets of the Pacific region were also hurt by signs of slowing growth. For municipal bonds, rising supply was matched by increased demand The severity of the Great Recession has left the finances of many state and local governments in disarray. The sharp drop in tax revenues had these entities scrambling to make similar cuts to their expenditures, ratcheting up uncertainty in some quarters about their creditworthiness. The situation has remained strained, especially for local governments, because they depend heavily on property tax revenues. Such revenues have continued to fall as they respond with a lag to the declines seen in property values. Many states are also cutting back on their aid to local govern ments as they try to get their own financial houses in order. However, overall tax revenues have continued the upward, if uneven, trend that began in 2010 for most states, according to data from The Nelson A. Rockefeller Institute of Government. During the past six months, the U.S. economy inched forward, the employment situation showed some improvement, and consumer spending ticked up, all of which helped drive tax revenues higher for many states, including the Golden State (see the accompanying chart). At the same time, California state and local governments have shied away from initiating significant new spending projects. Although issuance of municipal bonds increased significantly from a year earlier, much of this issuance refinanced existing debt at lower rates of interest. States and municipalities benefit from refinancing because it reduces their debt servicing costs. While overall supply rose in the California municipal bond market, so too did demand. The hunt for yield spurred many investors to move into bonds with longer maturities (despite the potential for sharp declines in price should interest rates rise) and lower credit ratings. California tax revenues are recovering Sources: Vanguard and The Nelson A. Rockefeller Institute of Government. 5 Yields—particularly for long-term issues—hit levels that made municipal bonds attractive even to unconventional investors such as banks. The outperformance of longer-maturity bonds supported the Intermediate- and Long-Term Funds relative to their benchmarks during the period. Demand for the substantially higher yields offered by these bonds drove their prices up, which translated into capital appreciation for the funds. Another contributor to the funds’ relative performance was their exposure to essential-service bonds, such as those that finance water and sewer treatment facilities, which benefit from a consistent income stream dedicated to servicing the debt. (Their general-obligation counterparts, which depend on general tax revenues, are more affected by economic cycles.) The funds also benefited from their holdings in the health care sector, especially hospital bonds, where the funds’ advisor saw attractive returns for the level of risk involved. As I mentioned earlier, the Long-Term Fund’s performance for the period was held back somewhat by its orientation toward higher-quality securities. During the six months under review, the advisor maintained its systematic and rigorous approach to assessing the credit quality of each security considered for purchase. With hundreds of issuers in this fragmented market, such fundamental credit analysis remained critical in determining where the best opportunities might be for the advisor to add value to the funds. With yields so low for so long, what’s a bond investor to do? Bond yields sure aren’t what they used to be. Those of some Treasuries hit all-time lows during the past six months, and municipal bond yields fell to levels not seen since the 1960s. This is unhappy news for investors who count on bond income for their spending needs. An alternative approach to the income question is based on “total return.” With this approach, you rely not only on income from your holdings but on cash realized by selling some of them according to a careful plan. The goal is to maintain your preferred asset mix and, thus, a more diversified and stable risk profile. An income-only spending strategy, by contrast, can lead you to tilt your asset mix away from your target in favor of bonds and narrow segments of the stock market, such as stocks with high dividend yields. For more information on this topic, you may want to read the Vanguard research paper Spending From a Portfolio: Implications of a Total-Return Approach Versus an Income Approach for Taxable Investors . It is available at vanguard.com/ research. 6 Whether yields are high or low, rising or falling, we believe that holding bonds in a portfolio is always useful. They are there to help cushion volatility when, not if, more risky assets such as stocks happen to perform poorly. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer June 15, 2012 7 Y our Fund’s Performance at a Glance November 30, 2011, Through May 31, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard California Tax-Exempt Money Market Fund $1.00 $1.00 $0.000 $0.000 Vanguard California Intermediate-Term Tax-Exempt Fund Investor Shares $11.18 $11.63 $0.194 $0.000 Admiral Shares 11.18 11.63 0.199 0.000 Vanguard California Long-Term Tax-Exempt Fund Investor Shares $11.24 $11.82 $0.231 $0.000 Admiral Shares 11.24 11.82 0.235 0.000 8 Advisor’s Report For the six months ended May 31, 2012, Vanguard California Tax-Exempt Money Market Fund returned 0.02%. Vanguard California Long-Term Tax-Exempt Fund returned 7.25% for Investor Shares and 7.29% for Admiral Shares. The Long-Term Fund outpaced its new benchmark index, which returned 6.48%, but lagged the 8.38% average return of peer-group funds. Vanguard California Intermediate-Term Tax-Exempt Fund returned 5.79% for Investor Shares and 5.83% for Admiral Shares, ahead of both the 5.13% return of its new benchmark index and the 4.79% average return of peer-group funds. (The new benchmarks are discussed in the Chairman’s Letter.) The investment environment The half-year saw generally declining yields in the municipal bond market. The Federal Reserve continued to anchor the shortest- term yields near zero and reiterated its view that rates would remain very low through late 2014. The most direct impact of this policy, of course, has been on money market funds, including the California Tax-Exempt Money Market Fund. At the opposite end of the maturity spectrum, the Fed continued to execute a bond-buying program aimed at lowering longer-term yields. (Yields fall as demand for bonds rises, boosting prices.) Economic concerns also contributed to the slide in yields. Investors nervous about the uneven pace of U.S. economic growth and the further unraveling of Europe’s fiscal Yields of Tax-Exempt Municipal Securities (AAA-Rated General-Obligation Issues) November 30, May 31, Maturity 2011 2012 2 years 0.42% 0.33% 5 years 1.12 0.75 10 years 2.22 1.79 30 years 3.84 3.08 Source: Vanguard. 9 situation fled to the perceived safety of U.S. Treasury securities and municipal bonds. Moreover, demand for municipal bonds has been robust since early 2011, when the muni market recovered from a five-month slide in prices and a wave of fund withdrawals accompanied by overblown fears of systemic defaults. Patient investors in the California Long-Term and Intermediate-Term Tax-Exempt Funds have done well since then: From January 31, 2011, to May 31, 2012, the Long-Term Fund returned about 18% and the Intermediate-Term Fund 15%, compared with about 10% for taxable bonds and not quite 4% for stocks (based on the Barclays U.S. Aggregate Bond Index and the Dow Jones U.S. Total Stock Market Index). Municipal bonds’ strong performance took place as most state and local governments continued to wrestle with finances tattered by the Great Recession. Although the state passed its fiscal 2012 budget (ended June 30) on time—a first in many years because of new legislative powers—budgeted revenues have failed to materialize. Overly optimistic assumptions were a factor, even as California’s economy appears to be recovering at about the same pace as the nation’s. According to a gauge of current economic conditions for each state that is published by the Federal Reserve Bank of Philadelphia, the California economy improved by 6% from its low point in November 2009 through May 2012, a figure almost identical to that for the national economy. (The index combines data on jobs, manufacturing, and wages and salaries.) An extra element of uncertainty surrounds the fiscal 2013 budget: In November Californians must decide whether to vote for a temporary tax increase aimed at closing the budget gap; if rejected, automatic spending cuts, mostly in school funding, will be triggered. (A rejection won’t impair the payment streams for school-district general obligation bonds, although there may be negative rating implications.) Like many other issuers nationwide, California state and local governments are taking advantage of low interest rates to call in (redeem early) and replace higher-interest bonds; at the same time, they are limiting outlays for new projects, resulting in lighter bond issuance than in previous years. Nationally, during the six months ended May 31, about two-thirds of the $160 billion in new issues were refin-ancings, compared with an average of one-third over the 15 years through 2010. Management of the funds As the Federal Reserve’s operations at both ends of the maturity spectrum lowered yields, many muni investors grew willing to accept greater risk to obtain higher yields. Many have turned to high-yield municipal bonds, exposing themselves to greater credit risk, while others have moved to longer-maturity munis, which would respond with greater price declines should interest rates rise. It’s a phenomenon we 10 would normally look for in the later stages of an economic recovery, when the typical pace of expansion would be stronger, state and local finances healthier, and confidence higher. Nonetheless, the Long-Term and Intermediate-Term Funds have benefited from this market environment. The demand for longer-term bonds has boosted the prices of holdings in our portfolio. We have also taken advantage of the steep yield curve—that is, the wide difference between shorter- and longer-term yields that has resulted from the Fed’s policies—by underweighting bonds with maturities of 1–5 years and overweighting bonds with maturities of 10–15 years. A steep yield curve can produce price gains as bonds move closer to their maturity. In all market conditions, of course, in-depth credit analysis is a key aspect of our process. In selecting bonds to add to or sell from our portfolios, we combine our traders’ focus on finding value with our credit analysts’ prudent views about the financial structure and economic environment of issuers. Two broad themes in the current market are an emphasis on essential-service bonds and a move away from local-government general-obligation issues, although there are always exceptions. For example, our analysts have identified highly rated general obligation bonds issued by local governments that, while under stress, have been minimally affected by the decline in property tax revenue and cutbacks in state aid. In addition, we have focused on attractively valued issues in health care, with an emphasis on hospitals. The offerings in which we’ve participated during the reporting period have included those of the Sutter, Stanford, and Kaiser Permanente health care systems. Among other performance drivers was an emphasis on premium bonds with call features. These bonds can provide added income given the level of risk, and can be less vulnerable to volatility should interest rates rise. As we noted earlier, the Fed has tamped down short-term interest rates to an unprecedented degree, a policy that has understandably concerned shareholders in the California Tax-Exempt Money Market Fund. Despite the difficulties presented by near-zero yields, we have not altered our strategy of emphasizing investment in high-quality money market assets. At the same time, the low short-term rates have provided another source of debt-service savings to fiscally stressed state and local governments. James M. D’Arcy, Portfolio Manager Pamela Wisehaupt Tynan, Principal, Head of Municipal Money Market Funds Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Funds Vanguard Fixed Income Group June 20, 2012 11 California Tax-Exempt Money Market Fund Fund Profile As of May 31, 2012 Financial Attributes Ticker Symbol VCTXX Expense Ratio 1 0.17% 7-Day SEC Yield 0.05% Average Weighted Maturity 26 days Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated March 28, 2012, and represents estimated costs for the current fiscal year. For the six months ended May 31, 2012, the annualized expense ratio was 0.15%. For the six months ended May 31, 2012, the annualized expense ratio was 0.15%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the expense ratio was 0.16%. 12 California Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Fiscal-Year Total Returns (%): November 30, 2001, Through May 31, 2012 CA Tax-Exempt Money Mkt Funds Avg Fiscal Year Total Returns Total Returns 2002 1.33% 0.92% 2003 0.91 0.54 2004 1.05 0.60 2005 2.17 1.70 2006 3.24 2.78 2007 3.55 3.06 2008 2.21 1.81 2009 0.37 0.17 2010 0.11 0.01 2011 0.07 0.01 2012 0.02 0.00 7-day SEC yield (5/31/2012): 0.05% California Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. Note: For 2012, performance data reflect the six months ended May 31, 2012. Average Annual Total Returns: Periods Ended March 31, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years California Tax-Exempt Money Market Fund 6/1/1987 0.03% 1.02% 1.45% See Financial Highlights for dividend information. 13 California Tax-Exempt Money Market Fund Financial Statements (unaudited) Statement of Net Assets As of May 31, 2012 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (103.1%) California (103.1%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Francis Parker School Project) VRDO 0.170% 6/7/12 LOC 17,315 17,315 ABAG Finance Authority for Nonprofit Corps. California Revenue (Institute for Defense Analyses) VRDO 0.160% 6/7/12 LOC 11,945 11,945 ABAG Finance Authority for Nonprofit Corps. California Revenue (Lakeside Village Apartments) VRDO 0.140% 6/7/12 LOC 12,000 12,000 ABAG Finance Authority for Nonprofit Corps. California Revenue (Public Policy Institute) VRDO 0.180% 6/7/12 LOC 12,705 12,705 Anaheim CA Housing Finance Agency Home Mortgage Revenue VRDO 0.180% 6/7/12 LOC 5,485 5,485 1 Anaheim CA Public Financing Authority Lease Revenue (Anaheim Public Improvements Project) TOB VRDO 0.170% 6/7/12 LOC 47,115 47,115 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB PUT 0.300% 1/23/13 9,865 9,865 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.180% 6/7/12 43,340 43,340 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.250% 6/7/12 5,000 5,000 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) VRDO 0.130% 6/7/12 LOC 17,280 17,280 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) VRDO 0.140% 6/7/12 LOC 87,500 87,500 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) VRDO 0.150% 6/7/12 LOC 8,000 8,000 Berkeley CA TRAN 2.000% 7/5/12 48,000 48,078 1 BlackRock MuniYield California Fund, Inc. VRDP VRDO 0.300% 6/7/12 LOC 15,000 15,000 14 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 BlackRock MuniYield California Quality Fund, Inc. VRDP VRDO 0.300% 6/7/12 LOC 30,000 30,000 Butte County CA TRAN 2.000% 6/29/12 5,000 5,006 1 California Department of Water Resources Water System Revenue (Central Valley Project) TOB VRDO 0.180% 6/7/12 4,100 4,100 California Educational Facilities Authority Revenue (California Institute of Technology) VRDO 0.140% 6/7/12 55,800 55,800 California Educational Facilities Authority Revenue (Stanford Hospital) CP 0.130% 7/18/12 10,000 10,000 1 California Educational Facilities Authority Revenue (Stanford Hospital) TOB VRDO 0.200% 6/7/12 LOC 5,800 5,800 California Educational Facilities Authority Revenue (Stanford University) CP 0.240% 7/17/12 40,000 40,000 California Educational Facilities Authority Revenue (Stanford University) CP 0.250% 7/17/12 1,200 1,200 California Educational Facilities Authority Revenue (Stanford University) CP 0.250% 8/9/12 40,000 40,000 1 California Educational Facilities Authority Revenue (Stanford University) TOB PUT 0.270% 11/8/12 37,185 37,185 1 California Educational Facilities Authority Revenue (Stanford University) TOB VRDO 0.160% 6/7/12 4,450 4,450 1 California Educational Facilities Authority Revenue (Stanford University) TOB VRDO 0.200% 6/7/12 7,645 7,645 1 California Educational Facilities Authority Revenue (University of Southern California) TOB PUT 0.310% 8/16/12 15,035 15,035 1 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.180% 6/7/12 4,135 4,135 California GO VRDO 0.140% 6/1/12 LOC 6,525 6,525 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) VRDO 0.160% 6/7/12 LOC 6,725 6,725 California Health Facilities Financing Authority Revenue (Children’s Hospital of Orange County) VRDO 0.150% 6/7/12 LOC 21,700 21,700 California Health Facilities Financing Authority Revenue (Children’s Hospital of Orange County) VRDO 0.150% 6/7/12 LOC 16,900 16,900 California Health Facilities Financing Authority Revenue (Children’s Hospital of Orange County) VRDO 0.150% 6/7/12 LOC 50,000 50,000 California Health Facilities Financing Authority Revenue (Kaiser Foundation Hospitals) TOB PUT 0.220% 9/4/12 LOC 35,000 35,000 California Health Facilities Financing Authority Revenue (Memorial Health Services) VRDO 0.170% 6/7/12 64,400 64,400 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.110% 6/7/12 LOC 4,200 4,200 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.120% 6/7/12 LOC 12,715 12,715 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.140% 6/7/12 5,000 5,000 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.150% 6/7/12 12,210 12,210 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.180% 6/7/12 6,700 6,700 15 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) California Housing Finance Agency Home Mortgage Revenue VRDO 0.160% 6/7/12 LOC 5,030 5,030 California Housing Finance Agency Home Mortgage Revenue VRDO 0.160% 6/7/12 LOC 12,000 12,000 California Housing Finance Agency Home Mortgage Revenue VRDO 0.170% 6/7/12 LOC 24,500 24,500 California Housing Finance Agency Home Mortgage Revenue VRDO 0.170% 6/7/12 LOC 38,230 38,230 California Housing Finance Agency Home Mortgage Revenue VRDO 0.170% 6/7/12 LOC 6,895 6,895 California Housing Finance Agency Multifamily Housing Revenue VRDO 0.160% 6/7/12 LOC 8,600 8,600 California Infrastructure & Economic Development Bank Revenue (Academy of Motion Picture Arts & Sciences Obligated Group) VRDO 0.150% 6/7/12 LOC 35,000 35,000 California Infrastructure & Economic Development Bank Revenue (Academy of Sciences) VRDO 0.160% 6/1/12 LOC 10,325 10,325 California Infrastructure & Economic Development Bank Revenue (American National Red Cross) VRDO 0.150% 6/7/12 LOC 11,075 11,075 1 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) TOB VRDO 0.200% 6/1/12 (ETM) 16,865 16,865 California Infrastructure & Economic Development Bank Revenue (Buck Institute for Age Research) VRDO 0.150% 6/7/12 LOC 28,100 28,100 California Infrastructure & Economic Development Bank Revenue (JSerra Catholic High School Project) VRDO 0.130% 6/7/12 LOC 22,860 22,860 California Infrastructure & Economic Development Bank Revenue (Prinsco Inc. Project) VRDO 0.350% 6/7/12 LOC 6,200 6,200 California Municipal Finance Authority Revenue (Notre Dame High School, San Jose) VRDO 0.220% 6/7/12 LOC 5,425 5,425 California Municipal Finance Authority Revenue (Westmont College) VRDO 0.170% 6/7/12 LOC 13,500 13,500 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.160% 6/1/12 LOC 7,000 7,000 1 California Public Works Board Lease Revenue (University of California) TOB VRDO 0.240% 6/7/12 6,655 6,655 California School Cash Reserve Program Authority Pool TRAN 2.000% 6/1/12 20,000 20,000 California Statewide Communities Development Authority Gas Supply Revenue VRDO 0.170% 6/7/12 79,245 79,245 California Statewide Communities Development Authority Multifamily Housing Revenue (Canyon Springs Apartments Project) VRDO 0.310% 6/7/12 LOC 10,105 10,105 California Statewide Communities Development Authority Multifamily Housing Revenue (Knolls Apartments) VRDO 0.160% 6/7/12 LOC 12,715 12,715 California Statewide Communities Development Authority Multifamily Housing Revenue (Ridgeway Apartments) VRDO 0.160% 6/7/12 LOC 8,585 8,585 16 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) California Statewide Communities Development Authority Multifamily Housing Revenue (Village Green Apartments) VRDO 0.170% 6/7/12 LOC 5,800 5,800 California Statewide Communities Development Authority Revenue (Community Hospital of the Monterey Peninsula) VRDO 0.150% 6/7/12 LOC 12,750 12,750 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 0.480% 6/1/12 12,500 12,500 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 0.480% 6/1/12 12,500 12,500 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.170% 6/7/12 13,700 13,700 California Statewide Communities Development Authority Revenue (Rady Children’s Hospital - San Diego) VRDO 0.140% 6/1/12 LOC 33,180 33,180 California Statewide Communities Development Authority Revenue (Rady Children’s Hospital - San Diego) VRDO 0.150% 6/7/12 LOC 25,000 25,000 California Statewide Communities Development Authority Revenue (Redlands Community Hospital) VRDO 0.160% 6/7/12 LOC 2,000 2,000 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.250% 6/7/12 13,200 13,200 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.250% 6/7/12 5,500 5,500 1 California Statewide Communities Development Authority Revenue (Trinity Health) TOB VRDO 0.180% 6/7/12 2,175 2,175 1 Central Basin Municipal Water District California COP TOB VRDO 0.250% 6/7/12 (4) 7,500 7,500 1 Cerritos CA Community College District GO TOB VRDO 0.180% 6/7/12 7,845 7,845 1 Cerritos CA Community College District GO TOB VRDO 0.200% 6/7/12 13,000 13,000 1 Chabot-Las Positas CA Community College District GO TOB VRDO 0.200% 6/7/12 6,000 6,000 1 Chabot-Las Positas CA Community College District GO TOB VRDO 0.310% 6/7/12 8,725 8,725 Chula Vista CA Multifamily Housing Revenue (Teresina Apartments) VRDO 0.170% 6/7/12 LOC 18,970 18,970 1 Contra Costa CA Community College District GO TOB VRDO 0.180% 6/7/12 5,110 5,110 1 Contra Costa CA Community College District GO TOB VRDO 0.310% 6/7/12 5,200 5,200 1 Contra Costa CA Transportation Authority Sales Tax Revenue TOB VRDO 0.180% 6/7/12 20,000 20,000 Contra Costa County CA Multifamily Housing Revenue (Park Regency) VRDO 0.170% 6/7/12 LOC 47,200 47,200 1 Desert CA Community College District GO TOB VRDO 0.250% 6/7/12 11,000 11,000 2 East Bay CA Municipal Utility District Waste Water System Revenue PUT 0.180% 2/1/13 23,435 23,435 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.180% 6/1/12 12,200 12,200 17 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.230% 7/5/12 13,500 13,500 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.220% 7/9/12 26,300 26,300 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.230% 7/17/12 20,000 20,000 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.250% 7/23/12 20,800 20,800 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.250% 8/7/12 16,600 16,600 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.260% 9/12/12 20,000 20,000 2 East Bay CA Municipal Utility District Water System Revenue PUT 0.180% 12/3/12 44,800 44,800 2 East Bay CA Municipal Utility District Water System Revenue PUT 0.190% 3/1/13 49,200 49,200 1 Eastern California Municipal Water District Water & Sewer COP TOB VRDO 0.180% 6/7/12 1,590 1,590 Eastern California Municipal Water District Water & Sewer Revenue 2.000% 7/1/12 7,485 7,496 Eastern California Municipal Water District Water & Sewer Revenue VRDO 0.170% 6/7/12 11,600 11,600 Escondido CA Community Development (Escondido Promenade Project) COP VRDO 0.170% 6/7/12 LOC 9,400 9,400 Escondido CA Community Development Multifamily Revenue (Heritage Park Apartments) VRDO 0.180% 6/7/12 LOC 4,250 4,250 Freemont CA Union High School District TRAN 3.000% 6/29/12 15,000 15,032 Fremont CA COP VRDO 0.150% 6/7/12 LOC 5,000 5,000 Fremont CA COP VRDO 0.150% 6/7/12 LOC 9,305 9,305 Fremont CA COP VRDO 0.150% 6/7/12 LOC 29,500 29,500 1 Fresno CA Unified School District Revenue TOB VRDO 0.200% 6/7/12 LOC 8,380 8,380 Fresno County CA TRAN 3.000% 6/29/12 8,000 8,017 Garden Grove CA Housing Authority Multifamily Housing Revenue (Valley View Senior Villas Project) VRDO 0.180% 6/7/12 LOC 9,100 9,100 1 Grossmont CA Healthcare District Revenue TOB VRDO 0.200% 6/7/12 8,600 8,600 Irvine CA Assessment District No. 05-21 Improvement Revenue VRDO 0.180% 6/1/12 LOC 37,645 37,645 Irvine CA Assessment District No. 89-10 Improvement Revenue (Northwest Irvine) VRDO 0.180% 6/1/12 LOC 6,199 6,199 Irvine CA Assessment District No. 97-17 Improvement Revenue VRDO 0.180% 6/1/12 LOC 19,104 19,104 Irvine CA Public Facilities & Infrastructure Authority Assessment Revenue VRDO 0.180% 6/1/12 LOC 2,900 2,900 Irvine CA Public Facilities & Infrastructure Authority Assessment Revenue VRDO 0.180% 6/1/12 LOC 5,200 5,200 2 Irvine CA Ranch Water District Revenue PUT 0.170% 3/1/13 10,000 10,000 Irvine CA Reassessment District No. 85-7A Improvement Revenue VRDO 0.160% 6/1/12 LOC 11,755 11,755 Livermore CA COP VRDO 0.150% 6/7/12 LOC 13,990 13,990 18 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Livermore CA Redevelopment Agency Multi-Family Housing Revenue (Richards Manor) VRDO 0.180% 6/7/12 LOC 4,770 4,770 1 Long Beach CA Harbor Revenue TOB VRDO 0.380% 6/7/12 15,740 15,740 Long Beach CA Water Revenue CP 0.140% 6/5/12 11,000 11,000 1 Los Angeles CA Community College District GO TOB VRDO 0.150% 6/7/12 3,500 3,500 1 Los Angeles CA Community College District GO TOB VRDO 0.200% 6/7/12 5,200 5,200 1 Los Angeles CA Community College District GO TOB VRDO 0.240% 6/7/12 9,575 9,575 1 Los Angeles CA Community College District GO TOB VRDO 0.250% 6/7/12 16,130 16,130 Los Angeles CA Community Redevelopment Agency Multifamily Housing Revenue (Academy Village Apartments) VRDO 0.170% 6/7/12 LOC 3,300 3,300 Los Angeles CA Community Redevelopment Agency Multifamily Housing Revenue (Hollywood & Vine Apartments) VRDO 0.160% 6/7/12 LOC 19,200 19,200 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.150% 6/7/12 8,750 8,750 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.180% 6/7/12 5,000 5,000 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.200% 6/7/12 6,000 6,000 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.240% 6/7/12 7,975 7,975 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.240% 6/7/12 18,880 18,880 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.170% 6/7/12 LOC 10,255 10,255 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.180% 6/7/12 7,495 7,495 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.240% 6/7/12 5,450 5,450 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.240% 6/7/12 4,360 4,360 Los Angeles CA Department of Water & Power Revenue VRDO 0.150% 6/1/12 23,200 23,200 Los Angeles CA Department of Water & Power Revenue VRDO 0.160% 6/1/12 33,000 33,000 Los Angeles CA Department of Water & Power Revenue VRDO 0.120% 6/7/12 40,500 40,500 Los Angeles CA Department of Water & Power Revenue VRDO 0.130% 6/7/12 21,175 21,175 Los Angeles CA Department of Water & Power Revenue VRDO 0.140% 6/7/12 55,000 55,000 Los Angeles CA Department of Water & Power Revenue VRDO 0.140% 6/7/12 32,400 32,400 Los Angeles CA Department of Water & Power Revenue VRDO 0.140% 6/7/12 12,000 12,000 Los Angeles CA Department of Water & Power Revenue VRDO 0.150% 6/7/12 12,750 12,750 Los Angeles CA Harbor Department Revenue CP 0.220% 7/19/12 10,000 10,000 19 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 Los Angeles CA Harbor Department Revenue TOB VRDO 0.180% 6/7/12 2,680 2,680 1 Los Angeles CA Harbor Department Revenue TOB VRDO 0.200% 6/7/12 5,395 5,395 Los Angeles CA Multifamily Housing Revenue (Beverly Park Apartments) VRDO 0.160% 6/7/12 LOC 15,500 15,500 Los Angeles CA Multifamily Housing Revenue (Fountain Park Project) VRDO 0.180% 6/7/12 LOC 40,000 40,000 Los Angeles CA Multifamily Housing Revenue (Queen Portfolio Apartments Project) VRDO 0.170% 6/7/12 LOC 6,895 6,895 Los Angeles CA Multifamily Housing Revenue (San Regis Project) VRDO 0.190% 6/7/12 LOC 23,600 23,600 1 Los Angeles CA Unified School District GO TOB VRDO 0.160% 6/7/12 9,040 9,040 1 Los Angeles CA Unified School District GO TOB VRDO 0.180% 6/7/12 9,995 9,995 1 Los Angeles CA Unified School District GO TOB VRDO 0.180% 6/7/12 6,660 6,660 1 Los Angeles CA Wastewater System Revenue TOB VRDO 0.180% 6/7/12 25,000 25,000 1 Los Angeles CA Wastewater System Revenue TOB VRDO 0.180% 6/7/12 7,500 7,500 Los Angeles CA Wastewater System Revenue VRDO 0.170% 6/7/12 LOC 1,390 1,390 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue TOB PUT 0.220% 8/1/12 LOC 30,000 30,000 1 Los Angeles County CA Sanitation Districts Financing Authority Capital Projects Revenue TOB VRDO 0.170% 6/7/12 LOC 10,465 10,465 1 Los Angeles County CA Unified School District GO TOB VRDO 0.180% 6/7/12 5,000 5,000 Manteca CA Redevelopment Agency Tax Allocation Revenue VRDO 0.210% 6/1/12 LOC 22,745 22,745 2 Metropolitan Water District of Southern California Revenue PUT 0.180% 7/9/12 15,000 15,000 1 Metropolitan Water District of Southern California Revenue TOB VRDO 0.180% 6/7/12 6,435 6,435 1 Metropolitan Water District of Southern California Revenue TOB VRDO 0.180% 6/7/12 5,000 5,000 Metropolitan Water District of Southern California Revenue VRDO 0.160% 6/7/12 11,700 11,700 Metropolitan Water District of Southern California Revenue VRDO 0.170% 6/7/12 26,900 26,900 Mission Viejo CA Community Development Financing Authority Revenue (Mission Viejo Mall Improvement) VRDO 0.160% 6/7/12 LOC 23,900 23,900 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) VRDO 0.160% 6/7/12 LOC 12,500 12,500 1 Nuveen California Investment Quality Municipal Fund VRDP VRDO 0.300% 6/7/12 LOC 18,000 18,000 1 Nuveen California Performance Plus Municipal Fund VRDP VRDO 0.300% 6/7/12 LOC 15,000 15,000 20 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 Nuveen California Quality Income Municipal Fund VRDP VRDO 0.300% 6/7/12 LOC 26,000 26,000 Nuveen Insured California AMT-Free Municipal Income Fund VRDP VRDO 0.300% 6/7/12 LOC 27,000 27,000 1 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) TOB VRDO 0.170% 6/7/12 LOC 13,710 13,710 Oakland-Alameda County CA Coliseum Authority Lease Revenue (Oakland Coliseum Project) VRDO 0.160% 6/7/12 LOC 64,100 64,100 Orange County CA Apartment Development Revenue VRDO 0.140% 6/7/12 LOC 41,300 41,300 Orange County CA Apartment Development Revenue VRDO 0.180% 6/7/12 LOC 9,550 9,550 1 Orange County CA Sanitation District COP TOB VRDO 0.200% 6/7/12 10,925 10,925 Orange County CA Sanitation District COP VRDO 2.000% 11/9/12 71,605 72,163 Orange County CA Teeter Plan CP 0.190% 7/10/12 LOC 20,000 20,000 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) VRDO 0.210% 6/1/12 LOC 38,255 38,255 Riverside County CA Industrial Development Authority Empowerment Zone Facility Revenue (Guy Evans Inc. Project) VRDO 0.170% 6/7/12 LOC 5,135 5,135 Riverside County CA Public Facility Project COP VRDO 0.170% 6/7/12 LOC 9,200 9,200 Riverside County CA Transportation Commission Sales Tax Revenue VRDO 0.160% 6/7/12 9,275 9,275 Riverside County CA Transportation Commission Sales Tax Revenue VRDO 0.160% 6/7/12 10,225 10,225 Sacramento CA Municipal Utility District Revenue VRDO 0.150% 6/7/12 LOC 1,200 1,200 Sacramento CA Municipal Utility District Revenue VRDO 0.150% 6/7/12 LOC 16,400 16,400 Sacramento County CA Multifamily Housing Revenue (River Pointe Apartments) VRDO 0.170% 6/7/12 LOC 12,300 12,300 Sacramento County CA Multifamily Housing Revenue (River Pointe Apartments) VRDO 0.170% 6/7/12 LOC 10,200 10,200 Sacramento County CA Sanitation Districts Financing Authority Revenue VRDO 0.160% 6/7/12 LOC 5,000 5,000 1 San Bernardino CA Community College District GO TOB VRDO 0.190% 6/7/12 7,500 7,500 1 San Bernardino CA Community College District GO TOB VRDO 0.250% 6/7/12 44,345 44,345 San Bernardino County CA TRAN 2.000% 6/29/12 25,000 25,033 San Diego CA Community College District GO 1.500% 8/1/12 6,050 6,062 1 San Diego CA Community College District GO TOB VRDO 0.150% 6/7/12 5,710 5,710 1 San Diego CA Community College District GO TOB VRDO 0.180% 6/7/12 5,000 5,000 1 San Diego CA Community College District GO TOB VRDO 0.180% 6/7/12 5,000 5,000 1 San Diego CA Community College District GO TOB VRDO 0.200% 6/7/12 4,100 4,100 21 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) San Diego CA County TRAN 2.000% 6/29/12 15,000 15,020 San Diego CA Housing Authority Multifamily Housing Revenue (Bay Vista Apartments Project) VRDO 0.160% 6/7/12 LOC 9,690 9,690 San Diego CA Housing Authority Multifamily Housing Revenue (Canyon Rim Apartments) VRDO 0.160% 6/7/12 LOC 32,440 32,440 1 San Diego CA Public Facilities Financing Authority Water Revenue TOB VRDO 0.180% 6/7/12 10,310 10,310 1 San Diego CA Public Facilities Financing Authority Water Revenue TOB VRDO 0.180% 6/7/12 7,495 7,495 1 San Diego CA Unified School District GO TOB PUT 0.360% 8/16/12 26,190 26,190 San Diego County CA Regional Transportation Authority Sales Tax Revenue VRDO 0.150% 6/7/12 8,925 8,925 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.180% 6/7/12 9,500 9,500 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.180% 6/7/12 6,840 6,840 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.180% 6/7/12 4,825 4,825 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.180% 6/7/12 10,100 10,100 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.280% 6/7/12 6,500 6,500 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.280% 6/7/12 6,100 6,100 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.280% 6/7/12 9,800 9,800 San Diego County CA Water Authority Revenue CP 0.190% 7/5/12 14,000 14,000 San Diego County CA Water Authority Revenue CP 0.180% 7/9/12 15,900 15,900 San Diego County CA Water Authority Revenue CP 0.220% 9/6/12 14,000 14,000 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.180% 6/7/12 13,595 13,595 1 San Francisco CA City & County (Laguna Honda Hospital) GO TOB VRDO 0.240% 6/7/12 6,700 6,700 San Francisco CA City & County Airport Commission International Airport Revenue VRDO 0.170% 6/7/12 LOC 8,000 8,000 San Francisco CA City & County Finance Corp. Lease Revenue (Moscone Center Expansion) VRDO 0.150% 6/7/12 LOC 46,145 46,145 San Francisco CA City & County GO 2.000% 6/15/12 7,250 7,255 San Francisco CA City & County International Airport Revenue VRDO 0.170% 6/7/12 LOC 5,000 5,000 1 San Francisco CA City & County Public Utilities Commission Water Revenue TOB VRDO 0.180% 6/7/12 6,900 6,900 San Francisco CA City & County Redevelopment Agency Multifamily Housing Revenue (Third & Mission Streets) VRDO 0.170% 6/7/12 LOC 40,000 40,000 22 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) San Francisco CA City & County Unified School District TRAN 2.000% 6/29/12 10,000 10,013 San Jose CA Financing Authority Lease Revenue CP 0.160% 6/13/12 LOC 27,068 27,068 1 San Jose CA Financing Authority Lease Revenue TOB VRDO 0.190% 6/7/12 (13) 21,360 21,360 San Jose CA Multifamily Housing Revenue (Cinnabar Commons) VRDO 0.160% 6/7/12 LOC 16,400 16,400 San Jose CA Multifamily Housing Revenue (Raintree Apartments) VRDO 0.190% 6/7/12 LOC 10,000 10,000 1 San Jose CA Unified School District Santa Clara County GO TOB VRDO 0.180% 6/7/12 7,310 7,310 1 San Marcos CA Public Facilities Authority Tax Allocation Revenue TOB VRDO 0.170% 6/1/12 LOC 3,100 3,100 1 San Mateo County CA Community College District GO TOB VRDO 0.180% 6/7/12 4,315 4,315 Santa Barbara County CA TRAN 2.000% 6/29/12 11,000 11,015 Santa Clara County CA El Camino Hospital District Facilities Authority Revenue (Valley Medical Center Project) VRDO 0.170% 6/7/12 LOC 12,600 12,600 Santa Clara County CA El Camino Hospital District Facilities Authority Revenue (Valley Medical Center Project) VRDO 0.170% 6/7/12 LOC 11,850 11,850 Santa Clara Valley CA Transportation Authority Sales Tax Revenue VRDO 0.130% 6/7/12 6,285 6,285 1 Sequoia CA Unified School District GO TOB VRDO 0.180% 6/7/12 5,860 5,860 Sequoia CA Union High School District TRAN 3.000% 7/5/12 13,000 13,033 1 Sonoma County CA Junior College District GO TOB VRDO 0.170% 6/7/12 30,675 30,675 South Placer CA Wastewater Authority Revenue VRDO 0.130% 6/7/12 LOC 8,000 8,000 Southern California Public Power Authority Revenue (Mead-Adelanto Project) VRDO 0.180% 6/1/12 30,100 30,100 1 Sunnyvale CA Wastewater Revenue TOB VRDO 0.200% 6/7/12 4,220 4,220 Tobacco Securitization Authority Revenue (Southern California Tobacco Settlement) 5.500% 6/1/12 (Prere.) 4,900 4,900 1 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) TOB VRDO 0.200% 6/7/12 LOC 5,200 5,200 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) VRDO 0.160% 6/7/12 LOC 9,100 9,100 University of California Regents CP 0.130% 6/6/12 10,000 10,000 University of California Regents CP 0.200% 6/7/12 24,000 24,000 University of California Regents Medical Center Revenue VRDO 0.150% 6/1/12 25,305 25,305 University of California Revenue 5.000% 5/15/13 (14) 5,460 5,710 1 University of California Revenue TOB VRDO 0.200% 6/1/12 5,200 5,200 1 University of California Revenue TOB VRDO 0.150% 6/7/12 10,875 10,875 1 University of California Revenue TOB VRDO 0.180% 6/7/12 1,890 1,890 1 University of California Revenue TOB VRDO 0.180% 6/7/12 3,470 3,470 1 University of California Revenue TOB VRDO 0.180% 6/7/12 6,000 6,000 1 University of California Revenue TOB VRDO 0.180% 6/7/12 3,495 3,495 1 University of California Revenue TOB VRDO 0.180% 6/7/12 15,195 15,195 1 University of California Revenue TOB VRDO 0.240% 6/7/12 7,300 7,300 23 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 University of California Revenue TOB VRDO 0.240% 6/7/12 6,655 6,655 1 University of California Revenue TOB VRDO 0.240% 6/7/12 12,010 12,010 1 University of California Revenue TOB VRDO 0.250% 6/7/12 5,000 5,000 Ventura CA Public Financing Authority Lease Revenue CP 0.210% 8/10/12 LOC 5,000 5,000 Ventura County CA Community College District GO 5.000% 8/1/12 (Prere.) 8,835 8,994 Ventura County CA TRAN 2.250% 6/29/12 35,315 35,368 Westlands CA Water District COP VRDO 0.150% 6/7/12 LOC 25,700 25,700 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.140% 6/7/12 LOC 4,900 4,900 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.150% 6/7/12 LOC 9,200 9,200 4,090,216 Total Tax-Exempt Municipal Bonds (Cost $4,090,216) 4,090,216 Other Assets and Liabilities (-3.1%) Other Assets 30,394 Liabilities (155,246) (124,852) Net Assets (100%) Applicable to 3,964,820,464 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 3,965,364 Net Asset Value Per Share At May 31, 2012, net assets consisted of: Amount ($000) Paid-in Capital 3,965,360 Undistributed Net Investment Income — Accumulated Net Realized Gains 4 Net Assets See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2012, the aggregate value of these securities was $1,116,680,000, representing 28.2% of net assets. 2 Adjustable-rate security. A key to abbreviations and other references follows the Statement of Net Assets. See accompanying Notes, which are an integral part of the Financial Statements. 24 California Tax-Exempt Money Market Fund Key to Abbreviations ARS—Auction Rate Security. BAN—Bond Anticipation Note. COP—Certificate of Participation. CP—Commercial Paper. FR—Floating Rate. GAN—Grant Anticipation Note. GO—General Obligation Bond. PUT—Put Option Obligation. RAN—Revenue Anticipation Note. TAN—Tax Anticipation Note. TOB—Tender Option Bond. TRAN—Tax Revenue Anticipation Note. VRDO—Variable Rate Demand Obligation. VRDP—Variable Rate Demand Preferred. (ETM)—Escrowed to Maturity. (Prere.)—Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. 25 California Tax-Exempt Money Market Fund Statement of Operations Six Months Ended May 31, 2012 ($000) Investment Income Income Interest 3,642 Total Income 3,642 Expenses The Vanguard Group—Note B Investment Advisory Services 352 Management and Administrative 2,237 Marketing and Distribution 647 Custodian Fees 24 Shareholders’ Reports 11 Trustees’ Fees and Expenses 2 Total Expenses 3,273 Expense Reduction—Note B (287) Net Expenses 2,986 Net Investment Income 656 Realized Net Gain (Loss) on Investment Securities Sold (2) Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 26 California Tax-Exempt Money Market Fund Statement of Changes in Net Assets Six Months Ended Year Ended May 31, November 30, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 656 2,969 Realized Net Gain (Loss) (2) 26 Net Increase (Decrease) in Net Assets Resulting from Operations 654 2,995 Distributions Net Investment Income (656) (2,969) Realized Capital Gain — — Total Distributions (656) (2,969) Capital Share Transactions (at $1.00) Issued 1,330,596 2,863,192 Issued in Lieu of Cash Distributions 625 2,862 Redeemed (1,497,099) (3,344,624) Net Increase (Decrease) from Capital Share Transactions (165,878) (478,570) Total Increase (Decrease) (165,880) (478,544) Net Assets Beginning of Period End of Period See accompanying Notes, which are an integral part of the Financial Statements. 27 California Tax-Exempt Money Market Fund Financial Highlights Six Months Ended For a Share Outstanding May 31, Year Ended November 30, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .0002 .001 .001 .004 .022 .035 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .0002 .001 .001 .004 .022 .035 Distributions Dividends from Net Investment Income (.0002) (.001) (.001) (.004) (.022) (.035) Distributions from Realized Capital Gains — Total Distributions (.0002) (.001) (.001) (.004) (.022) (.035) Net Asset Value, End of Period Total Return 1 0.02% 0.07% 0.11% 0.37% 2.21% 3.55% Ratios/Supplemental Data Net Assets, End of Period (Millions) $3,965 $4,131 $4,610 $5,355 $7,506 $8,623 Ratio of Expenses to Average Net Assets 0.15% 2 0.16% 2 0.17% 0.17% 3 0.11% 3 0.10% Ratio of Net Investment Income to Average Net Assets 0.03% 0.07% 0.11% 0.39% 2.19% 3.49% The expense ratio and net income ratio for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 The ratio of total expenses to average net assets before an expense reduction was 0.16% for 2012 and 0.17% for 2011. See Note B in Notes to Financial Statements. 3 Includes fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds of 0.04% for 2009 and 0.01% for 2008. See accompanying Notes, which are an integral part of the Financial Statements. 28 California Tax-Exempt Money Market Fund Notes to Financial Statements Vanguard California Tax-Exempt Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of municipal issuers whose ability to meet their obligations may be affected by economic and political developments in the state. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (November 30, 2008–2011), and for the period ended May 31, 2012, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 4. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B . The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At May 31, 2012, the fund had contributed capital of $580,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.23% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the fund’s daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. For the period ended May 31, 2012, Vanguard’s management and administrative expenses were reduced by $287,000 (an effective annual rate of 0.01% of the fund’s average net assets). C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
